Citation Nr: 1625552	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971; he died in January 2004.  The appellant contends that she was in a common law marriage with the Veteran at the time of his death.

This case originally comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant lives in the jurisdiction of the VA Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married from August 1973 until they divorced in July 1983.

2.  The appellant reports that she was married to her second husband from October 1989 until 1991, when the second marriage was terminated by divorce.  

3.  The requirements for a common law marriage in the state of Ohio are not met, as the evidence does not show the establishment of such a relationship prior to October 10, 1991.  


CONCLUSION OF LAW

The criteria for recognizing the appellant as the surviving spouse of the Veteran for VA purposes are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1310, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Letters to the appellant dated February 2011, August 2013, and April 2014 informed the appellant of the information required to be submitted, including copies of marriage certificates and divorce decrees.  The appellant has failed to submit all the requested information. 

The Appellant claims entitlement to VA benefits as the surviving spouse of the Veteran, who died in January 2004.  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2015).

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Remarriage of a surviving spouse is not bar the furnishing of benefits to such surviving spouse if the marriage was terminated including being dissolved by a court with basic authority to render divorce decrees.  38 C.F.R. §3.55.  However, while not a bar, the claimant still needs to meet the criteria for being a surviving spouse.  38 C.F.R. § 3.50.  

In determining whether or not a person is or was the spouse of a veteran, VA will look to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c).  In determining whether VA may consider a purported common law marriage as a valid marriage for VA purposes, VA must apply state law, including state law evidentiary burdens.  See Burden v. Shinseki, 727 F.3d. 1161, 1164 (Fed. Cir. 2013) (holding that Alabama's standard requiring "clear and convincing" proof for establishing a common law marriage controlled; VA's "benefit-of-the-doubt" rule was inapplicable in this context).  

The Veteran died in January 2004.  The multiple copies of the death certificate are of record.  This document indicates that the Veteran died at home.  It also indicates that the Veteran was divorced and no surviving spouse was indicated.  Block 19a of the death certificate is used to indicate the name of the "informant," the person informing the department of health about the death.  The appellant's name was indicated, and the address indicated was identical to the address indicated for the decedent Veteran.  

In February 2004, the appellant submitted a VA Form 21-534.  On this form she checked the box indicating that she was the Veteran's "surviving spouse."  On this form she indicated that she married the Veteran in August 1973 and divorced him in July 1983.  She indicated that she had not lived continuously with the Veteran and indicated that they were "married 1973 - 1983 - Divorced.  Reunited 1988-1989 - then separated.  Reunited 1992 to 1995 - then separated.  Reunited 2000 - till death of Veteran in 2004."   

In June 2013, the appellant submitted her notice of disagreement with additional evidence which included a copy of a December 1991 Mortgage summary indicating that the Veteran and the appellant had a mortgage on a property together.  An insurance policy indicates that a residential premises in the name of the appellant and Veteran was insured for the period of time from December 1990 to December 1991.  Letters from the friends and the appellant's and Veteran's daughter indicated that the two were married and lived together.  These letters noted the actual divorce and indicated that subsequent cohabitation had been "on and off."  

In December 2013, the appellant submitted a VA Form 21-4170, statement of marital relationship, in which she indicated that she was the Veteran's surviving spouse.  In this document she indicated that she was married to a second husband for a period of approximately 1.5 years for the period of time from October 1989 to 1991, without specifying the actual date of divorce.  She also listed the periods of time she claimed to have lived with the deceased Veteran as husband and wife which indicated a continuous period from 1973 to the Veteran's death in 2004, albeit at four different addresses.  However, this conflicts with the information she provided on the same form showing a marriage to a second husband from 1989 to 1991.  It also conflicts with the periods of time of cohabitation indicated on the February 2004 form.  

In the appellant's July 2014 substantive appeal, VA Form 9, she stated "I believe my husband and I had a valid common law marriage prior to October of 1991."  The Board recognizes that a common law marriage will be considered a valid marriage for purposes of death benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (2015).

The record establishes that the appellant and the Veteran were residents of the state of Ohio.  Common law marriages are prohibited in Ohio, with the exception that common law marriages that occurred in the state prior to October 10, 1991, and that were not been terminated by death, divorce, dissolution of marriage, or annulment remain valid on and after October 10, 1991.  Ohio Rev. Code § 3105.12 (B) (2004).  

The information currently of record indicates that the Veteran and the appellant were married from 1973 to 1983, when they divorced.  This information is based on submitted statements.  Copies of the actual legal documents related to this marriage have not been submitted by the appellant.  In her 2004 claim the appellant indicted that she was married to the Veteran from 1973 to 1983, when they divorced.  She also indicted that they lived together from 1988 to 1989, 1992 to 1995, and then finally from 2000 until his death in 2004.  Further statements indicate the appellant had a second marriage from October 1989 until sometime in 1991, when she again divorced.  

The only way for a common law marriage to be established between the appellant and the Veteran in Ohio is for it to occur prior to October 10, 1991.  Based on the periods of time reported in the form submitted in 2004, the period of cohabitation from 1988 to 1989 cannot establish a common law marriage, because the appellant subsequently married her second husband from 1989 to 1991.  It is unclear whether the appellant and the Veteran began to cohabitate again prior to October 10, 1991 because, the appellant has not submitted a copy of her divorce decree from her second husband to establish the exact date of the divorce.  Moreover, even if the appellant and Veteran began to cohabitate again prior to October 10, 1991, the period of time indicated by the appellant show that they were separated for a period of 5 years from 1995 to 2000, evidencing that a common law marriage was not entered into prior to October 1991.  Finally, their cohabitation beginning in 2000 cannot establish that a common law marriage was in effect at the time of death of the Veteran as such marriages were prohibited by the state at that time.  Moreover, the Veteran's death certificate specifically indicated that he was divorced with no surviving spouse listed.  Accordingly, the appellant is not the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board sympathizes with the appellant and expresses its sincere regret with respect to her loss of the Veteran.  The Board does not wish to minimize the importance of their relationship or the bond they shared during his lifetime.  While sympathetic to such circumstances, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  

The Board finds that no marriage, including a common law marriage, existed between the appellant and Veteran prior to his death.  As such, she was not the spouse of the Veteran at the time of his death, and is not entitled to recognition as a surviving spouse under 38 C.F.R. § 3.50(b).   


ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of receiving VA death benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


